DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Title Objections
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 8 and 13 are objected to because of the following informalities:

With regard to claims 8 and 13, please insert a colon ":" after comprising so that a processor and memory are in the body of the claim.

Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claims are directed towards non-statutory subject matter.

Claims 15 and 20 recites “A computer-readable storage medium, wherein the computer-readable storage medium stores a computer program, and when the computer program is executed by a processor…”.  The specification, however, is silent as to whether this a computer-readable storage medium is transitory or non-transitory. The broadest reasonable interpretation of a claim drawn to a computer-readable storage medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer-readable storage medium, particularly when the specification is silent. See MPEP 2111.01.

Note that signal claims are not directed to a process since they do not cover an act or series of acts. No part of the signal is a mechanical “device” or “part.” A propagating electromagnetic signal is not a “machine” as that term is used in § 101. Signals, standing alone, are not “manufacture[s]” under the meaning of that term in § 101. A signal comprising a fluctuation in electric potential or in electromagnetic fields is not a “chemical union,” nor a gas, fluid, powder, or solid. Signals are not “composition[s] of matter.” Thus, a transitory, propagating signal is not a “process, machine, manufacture, or composition of matter. Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter. (see In re Nuijten, 500 F. 3d 1346 1356 n.7 (Fed. Cir 2007). 

In view of the above analysis, claims 15 and 20 is ineligible for patent protection as failing to be limited to embodiments which fall within a statutory category.  

Claims 16-19 are depending on claim 15 and therefore they are also rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-6, 8, 12-13, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over da Silva et al. (Pub. No.: US 20200059397 A1), hereinafter da Silva, in view of Xiong et al. (Pub. No.: US 20190208507 A1), hereinafter Xiong.

With respect to claim 1, da Silva teaches A processing method, applied to user equipment (UE), wherein the method comprises: 
when there is no explicitly configured beam failure detection reference signal or radio link monitoring reference signal, and there is a first reference signal on a first bandwidth part ([0085], The UE monitors a reference signal related to the beam, from the base station), determining a determination criterion for beam failure detection actions or radio link monitoring actions of the UE ([0090], each time a quality of the reference signal is below a first threshold); and 
determining a beam failure detection action or a radio link monitoring action of the UE based on the determination criterion ([0090], each time a quality of the reference signal is below a first threshold, generate an Out-Of-Synchronization, OOS, event).

da Silva does not explicitly teach the first reference signal is a reference signal whose quasi-co-location (QCL) type is a specified type in a reference signal set, the reference signal set is indicated by a transmission configuration indication state of a physical downlink control channel on a control resource set on a second bandwidth part, and the second bandwidth part is in an active state.  

However, Xiong teaches the first reference signal is a reference signal whose quasi-co-location (QCL) type is a specified type in a reference signal set ([0069], In one example, if some CORESETs are spatially quasi-co-located across the active BWPs), the reference signal set is indicated by a transmission configuration indication state of a physical downlink control channel on a control resource set on a second bandwidth part, and the second bandwidth part is in an active state ([0044], the UE may only monitor the PDCCH CSS for a DCI format 2_1…).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Xiong, the first reference signal is a reference signal whose quasi-co-location (QCL) type is a specified type in a reference signal set, the reference signal set is indicated by a transmission configuration indication state of a physical downlink control channel on a control resource set on a second bandwidth part, and the second bandwidth part is in an active state, into the teachings of da Silva, in order for a user equipment (UE) to receive control information or data in one active downlink (DL) bandwidth part (BWP) and transmit control information or data in one active uplink (UL) BWP (Xiong, [0026]).

With respect to claim 5, the combination of da Silva and Xiong teaches the method of claim 1.  da Silva teaches when beam failure detection reference signals or radio link monitoring reference signals are explicitly configured, during beam failure detection or radio link monitoring, monitoring only a beam failure detection reference signal or a radio link monitoring reference signal ([0085], The UE monitors a reference signal related to the beam, from the base station).

da Silva does not explicitly teach in spatial QCL with the physical downlink control channel on the control resource set on the second bandwidth part.

However, Xiong teaches in spatial QCL with the physical downlink control channel on the control resource set on the second bandwidth part ([0044, 0069]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Xiong, in spatial QCL with the physical downlink control channel on the control resource set on the second bandwidth part, into the teachings of da Silva, in order for a user equipment (UE) to receive control information or data in one active downlink (DL) bandwidth part (BWP) and transmit control information or data in one active uplink (UL) BWP (Xiong, [0026]).

With respect to claim 6, da Silva teaches A processing method, applied to a network-side device, wherein the method comprises: 
when there is no explicitly configured beam failure detection reference signal or radio link monitoring reference signal ([0085], The UE monitors a reference signal related to the beam, from the base station).

da Silva does not explicitly teach configuring a first reference signal on a second bandwidth part, wherein the first reference signal is a reference signal whose QCL type is a specified type in a reference signal set, the reference signal set is indicated by a transmission configuration indication state of a physical downlink control channel on a control resource set on the second bandwidth part, and the second bandwidth part is in an active state.  

However, Xiong teaches configuring a first reference signal on a second bandwidth part ([0038-0039, 0068], a second active bandwidth part (e.g., bandwidth part #2) can be used for Ultra-Reliable and Low Latency Communications (URLLC)), wherein the first reference signal is a reference signal whose QCL type is a specified type in a reference signal set ([0069], In one example, if some CORESETs are spatially quasi-co-located across the active BWPs), the reference signal set is indicated by a transmission configuration indication state of a physical downlink control channel on a control resource set on the second bandwidth part, and the second bandwidth part is in an active state ([0044], the UE may only monitor the PDCCH CSS for a DCI format 2_1…).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Xiong, configuring a first reference signal on a second bandwidth part, wherein the first reference signal is a reference signal whose QCL type is a specified type in a reference signal set, the reference signal set is indicated by a transmission configuration indication state of a physical downlink control channel on a control resource set on the second bandwidth part, and the second bandwidth part is in an active state, into the teachings of da Silva, in order for a user equipment (UE) to receive control information or data in one active downlink (DL) bandwidth part (BWP) and transmit control information or data in one active uplink (UL) BWP (Xiong, [0026]).

With respect to claim 8, da Silva teaches User equipment, comprising a processor, a memory, and a computer program that is stored in the memory and capable of running on the processor, wherein when the computer program is executed by the processor, the processor implements ([0269]): 
when there is no explicitly configured beam failure detection reference signal or radio link monitoring reference signal, and there is a first reference signal on a first bandwidth part ([0085], The UE monitors a reference signal related to the beam, from the base station), determining a determination criterion for beam failure detection actions or radio link monitoring actions of the UE ([0090], each time a quality of the reference signal is below a first threshold); and determining a beam failure detection action or a radio link monitoring action of the UE based on the determination criterion ([0090], each time a quality of the reference signal is below a first threshold, generate an Out-Of-Synchronization, OOS, event).

da Silva does not explicitly teach the first reference signal is a reference signal whose quasi-co-location (QCL) type is a specified type in a reference signal set, the reference signal set is indicated by a transmission configuration indication state of a physical downlink control channel on a control resource set on a second bandwidth part, and the second bandwidth part is in an active state.  

However, Xiong teaches the first reference signal is a reference signal whose quasi-co-location (QCL) type is a specified type in a reference signal set ([0069], In one example, if some CORESETs are spatially quasi-co-located across the active BWPs), the reference signal set is indicated by a transmission configuration indication state of a physical downlink control channel on a control resource set on a second bandwidth part, and the second bandwidth part is in an active state ([0044], the UE may only monitor the PDCCH CSS for a DCI format 2_1…).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Xiong, the first reference signal is a reference signal whose quasi-co-location (QCL) type is a specified type in a reference signal set, the reference signal set is indicated by a transmission configuration indication state of a physical downlink control channel on a control resource set on a second bandwidth part, and the second bandwidth part is in an active state, into the teachings of da Silva, in order for a user equipment (UE) to receive control information or data in one active downlink (DL) bandwidth part (BWP) and transmit control information or data in one active uplink (UL) BWP (Xiong, [0026]).

With respect to claim 12, this claim recites the method of claim 5, and it is rejected for at least the same reasons.

With respect to claim 13, this claim recites the method of claim 6, and it is rejected for at least the same reasons.

With respect to claim 15, this claim recites the method of claim 1, and it is rejected for at least the same reasons.

With respect to claim 19, this claim recites the method of claim 5, and it is rejected for at least the same reasons.

With respect to claim 20, this claim recites the method of claim 6, and it is rejected for at least the same reasons.

Claims 4, 7, 11, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over da Silva, in view of Xiong, and further in view of Huang et al. (Pub. No.: US 20190320469 A1), hereinafter Huang.

With respect to claim 4, the combination of da Silva and Xiong teaches the method of claim 1.  The combination of da Silva and Xiong does not explicitly teach wherein the specified type is type D.

However, Huang teaches wherein the specified type is type D ([0249], the TCI state is associated with a reference signal and QCL type D).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Huang, wherein the specified type is type D, into the teachings of da Silva and Xiong, in order to improve the signal-to-noise ratio of forward links for the different access terminals (Xiong, [0027]).

With respect to claim 7, this claim recites the method of claim 4, and it is rejected for at least the same reasons.

With respect to claim 11, this claim recites the method of claim 4, and it is rejected for at least the same reasons.

With respect to claim 14, this claim recites the method of claim 4, and it is rejected for at least the same reasons.

With respect to claim 18, this claim recites the method of claim 4, and it is rejected for at least the same reasons.

Allowable Subject Matter

Claims 2-3, 9-10, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub. No.: US 20190173740 A1; “ZHANG”, ([0179])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469